Citation Nr: 1732355	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ductal breast cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from September 1967 to March 1971, including service within the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction is retained by the RO in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in Denver, Colorado in April 2017.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's ductal breast cancer was at least as likely as not caused by his in-service exposure to the herbicide agents in Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ductal breast cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A Veteran that had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Ductal breast cancer is not a presumptive condition under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof of exposure to herbicide agents that actually causes a disability.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran has been diagnosed with ductal breast cancer.  This satisfies Shedden element (1).

The Veteran served in Vietnam and is presumed to have been exposed to the herbicide agent in Agent Orange.  This satisfies Shedden element (2).

The Veteran underwent genetic testing, which revealed a mosaic P53 mutation.  The genetic evaluation indicated that this type of mosaic mutation was expected to be due to environmental rather than familial reasons.  The Veteran's oncologist, SD, MD at RMCC opined that the Veteran's ductal breast cancer was likely due to the mosaic P53 mutation.  Further, the oncologist opined that the mosaic mutation was likely due to chemical exposure, which in the Veteran's case was Agent Orange.  The oncologist concluded that the likelihood of Agent Orange causing the P53 mutation and the P53 mutation in turn causing the Veteran's cancer was "very high, approaching 70-80%."  This likely chain of events satisfies the nexus requirement of Shedden element (3).

As the three Shedden elements have been established, entitlement to service connection is appropriate.


ORDER

Entitlement to service connection for ductal breast cancer is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


